10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

DAVID G. SPIVAK (SBN 179684) F | LL E D

david@spivaklaw.com

CAROLINE TAHMASSIAN (SBN 285680) JUN 10-2019
caroline@spivaklaw.com ISTRICT COURT
THE SPIVAK LAW FIRM eng et cigtmict OF CALIFORNIA
|] 16530 Ventura Blvd., Ste 203 BY

Encino, CA 91436
Telephone: (818) 582-3086
Facsimile: (818) 582-2561

WALTER HAINES (SBN 71075)

whaines@uelglaw.com
UNITED EMPLOYEES LAW GROUP

5500 Bolsa Ave, Suite 201

Huntington Beach, CA 92649
Telephone: (562) 256-1047
Facsimile: (562) 256-1006

Attomeys for Plaintiff
GURTHA POUNDS, and all others similarly situated

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

GURTHA POUNDS, on behalf of herself, Case No.: 2:17-cv-02527-JAM-KJN
and all others similarly situated and as an

“aggrieved employee” on behalf of other [ ] ORDER PRELIMINARILY
“aggrieved employees” under the Labor APPROVING CLASS ACTION
Code Private Attorneys General Act of SETTLEMENT
2004,
Hearing Date: May 14, 2019
Plaintiff(s), Hearing Time: 1:30 p.m.
Hearing Dept: 6, Hon. John A. Mendez

VS.

NIDEC MOTOR CORPORATION, an
Ohio corporation; and DOES 1 through 50,
inclusive,

 

Defendant(s).

 

 

 

 

Pounds v. Nidec Motor Corporation. 1 Order Preliminarily Approving Class Settlement

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Plaintiff Gurtha Pounds’ (hereafter referred to as “Plaintiff’) Unopposed Motion for
Preliminary Approval of a Class Action Settlement (the “Motion”) was heard before the Court,
the Honorable John A. Mendez, Judge presiding. The Court having considered the Motion, the
Stipulation of Class Settlement and Release Between Plaintiff and Defendant (“Settlement” or
“Settlement Agreement’), and supporting papers, HEREBY ORDERS THE FOLLOWING:

1. The Court grants preliminary approval of the Settlement and the Settlement Class
based upon the terms set forth in the Settlement filed in support of the Motion. All capitalized
terms used herein shall have the same meaning as defined in the Settlement. The Court has
determined there is sufficient evidence to suggest that (a) the terms of the Settlement might be
fair, adequate, and reasonable to the Settlement Class and (b) the Settlement falls within the
range of reasonableness and appears to be presumptively valid, subject only to any objections
that may be raised at the final hearing and final approval by this Court. The Court will make a
determination at the hearing on the motion for final approval of class action settlement (the
“Final Approval Hearing”) of whether the Settlement is fair, adequate and reasonable to the
Settlement Class.

2. For purposes of this Preliminary Approval Order, the “Settlement Class” means
all persons employed by Defendant in California at its Rancho Cordova manufacturing facility
as non-exempt, hourly employees, including, but not limited to technical production employees,
and in other comparable positions, at any time during the period of September 13, 2013 through
April 10, 2019, 90 days after the long-form settlement agreement was fully executed (the
"Settlement Class Period"). The “Effective Date” means ten (10) business days after either (a)
if no objections are timely filed, the entry date of Final Approval Order of this Settlement
Agreement by the Court; (b) if objections are filed but no appeal is filed, the expiration date of
the time for filing notice of any appeal from the Order Granting Final Class Action Settlement
Approval by the Court; or (c) if an appeal is filed, the latest of (i) the date of final affirmance of
an appeal of that Order, (ii) the expiration of the time for a petition for review or writ of certiorari
with respect to the Order and, if review or certiorari is granted, the date of final affirmance of

the Order following review pursuant to that grant; or (iii) the date of final dismissal of any appeal

 

 

 

Pounds v. Nidec Motor Corporation. 2 Order Preliminarily Approving Class Settlement

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

from the Order or the final dismissal of any proceeding on review or certiorari with respect to
the Order that has the effect of confirming the Order.

3. This action is provisionally certified pursuant to Rule 23 of the Federal Rules of
Civil Procedure as a class action for purposes of settlement only with respect to the proposed
Settlement Class.

4. The Court hereby preliminarily finds that the Settlement was the product of
serious, informed, non-collusive negotiations conducted at arm’s length by the Parties. In
making this preliminary finding, the Court considered the nature of the claims set forth in the
pleadings, the amounts and kinds of benefits which shall be paid pursuant to the Settlement, the
allocation of Settlement proceeds to the Settlement Class, and the fact that the Settlement
represents a compromise of the Parties’ respective positions. The Court further preliminarily
finds that the terms of the Settlement have no obvious deficiencies and do not improperly grant
preferential treatment to any individual Class Member. Accordingly, the Court preliminarily
finds that the Settlement was entered into in good faith.

5. The essential monetary terms of the Settlement are as follows:

a. Defendant NMC’s payment of a Gross Settlement Amount (“GSA”) of
$1,675,000;
b. Plaintiff's Incentive Award of up to $30,000;

Cc. Class Counsel’s fees of not more than one-third of the GSA, or $558,278;
d. Class Counsel’s costs and expenses not to exceed $30,000;

e. The Claims Administrator’s costs not to exceed $15,000;

f. Civil penalties under the California Private Attorneys General Act

(“PAGA”) of $20,000, of which 25% or $5,000 will be payable to the Settlement Class and 75%
or $15,000 will be payable to the California Labor and Workforce Development Agency
(“LWDA”); .

g. The Net Settlement Amount (“NSA”) is the net amount available for
distribution to Settlement Class Members after payments have been made from the GSA for (i)

Plaintiff’s Incentive Award; (2) Class Counsel’s attorney’s fees; (3) Class Counsel’s costs and

 

 

 

Pounds v. Nidec Motor Corporation. 3 Order Preliminarily Approving Class Settlement

 

 
10

11

12

13

14

15

16 -

17

18

19

20

21

22

23

24

25

26

27

28

expenses; (4) Claims Administration Costs; (5) the portion of the PAGA payment payable to the
LWDA,; and (6) employer- and employee-side taxes.

6. The Court finds that the dates set forth in the Settlement for mailing and
distribution of the Class Notice meet the requirements of due process and provide the best notice
practicable under the circumstances, and constitute due and sufficient notice to all persons
entitled thereto, and directs the mailing of the Class Notice by first class mail to the Settlement
Class as set forth in the Settlement. Accordingly, the Court orders the following implementation
schedule for further proceedings:

a. Within thirty (30) business days following the date of this order (the
“Preliminary Approval Date”), Defendant shall provide CPT Group, Inc., the appointed Claims
Administrator, with the first and last names, last-known addresses, telephone numbers, dates of
employment, and full social security numbers of the Settlement Class Members (“Class List”)
for purposes of mailing Class Notices to Settlement Class Members. The Claims Administrator
will keep the list confidential, use it only for the purposes described herein and take adequate
safeguards to protect confidential or private information.

b. Within forty (40) business days following the Preliminary Approval
Date, the Claims Administrator shall send a copy of the Class Notice and a pre-paid self-
addressed return envelope (collectively referred to as the “Notice Packets”) to all Settlement
Class Members via first-class mail, postage prepaid, using the most current mailing address
information available contained in the Class List. Any Notice Packets returned to the Claims
Administrator as non-delivered before the expiration of the 60-calendar day Opt-Out Period for
Settlement Class Members to mail Exclusion Forms shall be sent to the forwarding addresses
affixed thereto. Ifno forwarding address is provided for a Notice Packet that is returned as non-
delivered, then such Notice Packet will be re-sent by the Claims Administrator after the address
is updated using the following skip-trace procedures: (1) run this Class List through the United
States Postal Service’s National Change of Address database; and (2) perform address searches
using public and proprietary electronic resources which collect their data from various sources

such as utility records, property tax records, motor vehicle registration records, and credit

 

 

 

Pounds v. Nidec Motor Corporation. 4 Order Preliminarily Approving Class Settlement

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

bureaus. Undelivered Notice Packets will be re-sent within five (5) business days after the
Claims Administrator receives notice that the Notice Packet was undeliverable. The objection
deadline shall not be extended pro-rata for members of the Settlement Class whose original
notices are re-mailed.
c. Within sixty (60) calendar days after the Claims Administrator mails the
Notice Packet to Settlement Class Members, Settlement Class Members who wish to exclude
themselves from the Settlement Agreement must postmark a request for exclusion from the
Settlement (“Opt-Out”).
d. Within sixty (60) calendar days after the Claims Administrator mails the
Notice Packet to Settlement Class Members, Settlement Class Members who wish to object to
the Settlement Agreement should mail a written statement of objection to the Claims
Administrator.
e, The Court will consider any written or oral objections or comments from
Settlement Class Members at the time of the Final Approval Hearing, whether or not the comply
with the objection procedure described above.
7. The Court approves, as to form and content, the Class Notice (in substantially
the form attached as Exhibit A to the Settlement).
8. The Court approves, for settlement purposes only, David Spivak of The Spivak
Law Firm and Walter Haines of the United Employees Law Group as Class Counsel.
9, The Court approves, for settlement purposes only, Gurtha Pounds as the Class
Representative.
10. The Court approves CPT Group, Inc. as the Claims Administrator.
11. The Court preliminarily approves Class Counsel’s request for attorneys’ fees and
costs subject to final review by the Court.
12, The Court preliminarily approves the estimated Claims Administration Costs
payable to the Claims Administrator subject to final review by the Court.
13. The Court preliminarily approves Plaintiff's Incentive Award subject to final

review by the Court.

 

 

 

Pounds v. Nidec Motor Corporation. 5 Order Preliminarily Approving Class Settlement

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

14. A Final Approval Hearing shall be held on g / /O__,2019 at 1:30 p.m.

in Courtroom 6 on the 14" floor of the Robert T. Matsui United States Courthouse, United States
District Court for the Eastern District of California, 501 “T’ Street, Sacramento, CA 95814, to
consider the fairness, adequacy and reasonableness of the proposed Settlement preliminarily
approved by this Preliminary Approval Order, and to consider the application of Class Counsel
for attorneys’ fees and costs and the Incentive Award to the Class Representative. The notice
of motion and all briefs and materials in support of the motion for final approval of class action
settlement and motion for attorneys’ fees and litigation costs shall be served and filed with this
Court on or before 28 calendar days before the Final Approval Hearing.

15. If for any reason the Court does not execute and file a final approval order and
judgment, or if the Effective Date, as defined in the Settlement, does not occur for any reason,
the proposed Settlement that is the subject of this order, and all evidence and proceedings had
in connection therewith, shall be without prejudice to the status quo ante rights of the Parties to
the litigation, as more specifically set forth in the Settlement.

16. The Court expressly reserves the right to adjourn or continue the Final Approval
Hearing from time to time without further notice to members of the Class. The Plaintiff shall
give prompt notice of any continuance to Settlement Class Members who object to the
Settlement.

17. The Court also finds that the Second Amended Complaint is consistent with the
claims covered by the Settlement and Plaintiff is ordered to file it with the Court within seven

(7) days from the date of this order.

IT IS SO ORDERED.
_cJune 10 2614 SLL Vere
DATE | HON. JOHN A. MENDEZ,

ITED STATES DISTRICT JUDGE

 

 

 

 

 

Pounds y. Nidec Motor Corporation. 6 Order Preliminarily Approving Class Settlement

 

 
